WATSON, Judge.
This is a companion case to our docket # 5510, Demery et al. v. Wilmar Plywood, Inc., La.App., 338 So.2d 741. Defendant, Wilmar Plywood, Inc., has appealed from an award of $575 in damages to plaintiff, Lee Edward Demery, and from the dismissal of its third party demand against the Texas & Pacific Railway Company. The award of damages shows no abuse of discretion by the trial court. For the further reasons assigned in # 5510, the judgment of the trial court is affirmed. All costs of this appeal are assessed to defendant-appellant, Wilmar Plywood, Inc.
AFFIRMED.
HOOD, J., dissents and assigns written reasons.
PETERS, J., dissents for the reasons assigned by HOOD, J.